



            Exhibit 10.7








MASTER PROPERTY MANAGEMENT AGREEMENT


THIS MASTER PROPERTY MANAGEMENT AGREEMENT (“Agreement”) is made and entered into
as of October 4, 2017, by and among PHILLIPS EDISON GROCERY CENTER OPERATING
PARTNERSHIP II, L.P., a Delaware limited partnership (“Owner”), and PHILLIPS
EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P., a Delaware limited
partnership (“Manager”).
 
R E C I T A L S:


A.    Owner is a limited partnership formed to acquire, own, operate, lease,
finance and manage shopping center properties throughout the continental United
States. For purposes of this Agreement, Owner and its direct and indirect
subsidiaries, and any joint ventures into which any of the foregoing may enter
and which are controlled by the Owner, are individually or collectively referred
to as “Owner” or “Owners”.


B.    Manager operates and manages shopping center properties located throughout
the continental Unites States.


C.    Owner desires to engage Manager, and Manager desires to accept such
engagement, to manage the shopping center properties that are now owned or
hereafter acquired by Owner, under the terms and conditions set forth in this
Agreement.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each
party, the parties agree as follows:


1.
Definitions. Except as otherwise specified or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Agreement, and the definitions are equally applicable both
to the singular and plural forms:



10.1.
“Gross Receipts” means (i) all fixed and minimum rent, percentage rent and
license fees paid by tenants and other occupants of each Property, (ii) the
profit of Owner derived from the sale of electricity (i.e., the spread between
the wholesale and retail prices of electricity that is re-sold to tenants of the
Properties), utilities and heating, ventilation and air conditioning to tenants
and other occupants of each Property, (iii) all amounts paid by tenants and
other occupants of each Property for common area maintenance, real estate taxes
(whether or not such is paid directly to taxing authority), insurance, interest
and any other payments of any nature (including attorneys’ fees and late fees)
made by any such tenants or other occupants, and (iv) proceeds of rent
insurance.

10.2.
“Improvements” means buildings, structures, and equipment from time to time
located on the Properties and all parking and common areas located on the
Properties.

    
10.3.
“Leasing Manager” means PHILLIPS EDISON & COMPANY, LTD., an Ohio limited
liability company.



10.4.
“Management Fees” means the fees and expenses payable to Manager pursuant to
Section 9, “Compensation”.



10.5.
“Manager” means Phillips Edison Grocery Center Operating Partnership I, L.P..



10.6.
“Master Services Agreement” means that certain Master Services Agreement by and
between Owner and Leasing Manager dated as of the date hereof.



10.7.
“Owner” means Phillips Edison Grocery Center Operating Partnership II, L.P. and
its subsidiaries, as described in Recital A.



10.8.
“Properties” means all of the real estate assets of Owner covered by this
Agreement, collectively.



10.9.
“Property” means an individual real estate asset owned by Owner that is made
subject to this Agreement through the use of a Property Addendum (as defined
below), and all tracts acquired by Owner related to that asset.



10.10.
“Property Addendum” means an addendum (as may be modified, amended or
supplemented in writing from time to time) to be attached to this Agreement and
incorporated within this Agreement by reference, executed by Manager and by the
single asset subsidiary Owner of each Property. All currently owned Properties
are subject to a Property Addendum, and as each new Property is purchased it is
intended to be made subject to this Agreement. Each Property Addendum will
describes its Property, including its real estate and the improvements. If any
Property is sold by an individual Owner, the Property Addendum with respect to
such Property shall be deemed of no further force or effect from and after the
closing of the sale, except to the extent of post-closing management and
accounting functions that are required to be performed under this Agreement.

10.11.
“Property Personnel” means employees of Leasing Manager hired or retained by
Manager to perform services for the Properties under this Agreement, which
services include, but are not limited to, property management, property-level
accounting and book-keeping services, property-level budgeting and forecasting,
and property-level tax preparation services. Notwithstanding the foregoing, the
following persons are not considered Property Personnel: (i) any Manager or
Leasing Manager whose primary responsibility is to manage Property Personnel and
who is not directly responsible for providing services to a specific Property or
group of Properties, and (ii) any person who also serves as an executive officer
of Manager or Leasing Manager and/or as an executive officer of Owner.

10.12.
“REIT” means Phillips Edison Grocery Center REIT II, Inc., a Maryland
corporation.






--------------------------------------------------------------------------------





        
2.
    Appointment of Manager.



2.1.
Owner hereby engages and retains Manager, for each Property for which a Property
Addendum is executed, as the sole and exclusive property manager to perform such
functions as are specified in this Agreement and/or on the Property Addendum
related to each such Property. Manager hereby accepts such appointment.



2.2.
Manager shall act under this Agreement as an independent contractor and not as
the Owner’s agent employee or fiduciary. Manager shall not have the right, power
or authority to enter into agreements or incur liability on behalf of the Owner
except as expressly set forth in this Agreement or in a Property Addendum. Any
action taken by Manager which is not expressly permitted by this Agreement shall
not bind the Owner.



3.
    Standards.    Manager will in good faith, with due diligence and in
accordance with generally accepted management standards in the shopping center
industry within the geographical areas of the Properties, perform its management
duties and obligations. In all events, the standards of performance shall be
consistent with the standards of management to which Manager performs with
respect to its own portfolio of properties. Manager shall devote its
commercially reasonable efforts to performing its duties under this Agreement to
manage, operate, and maintain the Properties in a diligent, careful and
professional manner to maximize all potential revenues to the Owner and to
minimize expenses and losses to the Owner. The services of Manager are to be of
a scope and quality not less than those generally performed by first class,
professional managers of properties similar in type and quality to the
Properties and located in the same market area as the Properties. Manager will
make available to the Owner the full benefit of the judgment, experience and
advice of the members of Manager’s organization. Manager will at all times act
in good faith and in a commercially reasonable manner with respect to the proper
protection of and accounting for the Owner’s assets.



4.
    Term.    This Agreement shall commence upon full execution of this Agreement
and shall continue until terminated in accordance with Section 13.



5.
    Duties of Manager- Property Management. Manager’s duties as property manager
for the Properties include the following for each of the Properties (as may be
supplemented with additional duties as detailed in the applicable Property
Addendum) and for Owner, as applicable:

            
5.1.
For Accounting and Finance, Manager will:



a)
Calculate, bill and collect rental payments and other charges due to the Owner
from tenants in the Properties under the respective tenant leases or otherwise
with regard to the Properties. To the extent tenant leases affecting any
Property so require, Manager shall timely make or verify any calculations that
are required to determine the amount of rent due from tenants, including without
limitation calculating percentage rent, operating expense “pass-throughs” and
consumer price index adjustments and, where required, shall give timely notice
to tenants.



b)
Cash Management.



1)
Establish on behalf of the Owner a concentration account (a “Concentration
Account”) at a bank to be specified in writing by Owner, which such
Concentration Account will be tied into each Operating Account (as defined
below) via a daily automated two-way sweep. Without in any way limited the
foregoing, Manager shall not commingle its funds or property or the funds or
property of any other entities for which it provides services with any other
funds or property of Owner. This automated two-way sweep shall work in the
following manner: all checks or wires presented on behalf of each Property’s
Operating Account will be funded by having the cash automatically pulled down
from the Concentration Account to fund the check or wire, and all cash deposited
into each Property’s Operating Account or lockbox accounts will be automatically
swept up to the Concentration Account on a daily basis.



2)
Notwithstanding the preceding, if an Owner is not a wholly owned subsidiary of
the REIT or Manager and its (a) governing documents of the Owner require, or (b)
the payments in respect of a Property are required by a lender to be made into a
lockbox account, or (c) if the payments in respect of a Property are required to
be handled otherwise by a contractual restriction agreed to by Owner, then such
requirements shall be followed by Manager following written notice from by
Owner. Funds released from any lockbox account or other arrangement to the
custody of the Owner shall otherwise follow the above procedures.



3)
To the extent required by the foregoing paragraph(s), establish on behalf of the
Owner for each Property an operating account (“Operating Account”) at a bank to
be agreed upon in writing by Owner upon receipt of a fully-executed Property
Addendum and an IRS Form W-9 completed by the Owner. If not required by the
foregoing paragraph(s), multiple properties may share the same Operating
Account. The signature card for the Operating Account shall indicate that
Manager is dealing with the Operating Account as a fiduciary of the Owner. The
Operating Account and all funds therein is at all times the property of the
Owner. The Owner shall have electronic banking system access to the Operating
Account which permits it to obtain account information and make withdrawals from
the Operating Account.



4)
Notwithstanding anything to the contrary contained in this Agreement, Owner may
direct payments or deposits received by Manager or payments or transfers from
the Operating Account for a Property






--------------------------------------------------------------------------------





to deviate from the above procedures by a written request to Manager. In such
event, Manager shall provide the Owner with all information necessary to effect
those deposits, transfers or payments.


5)
If required by state law, deposit security deposits and/or advance rentals in
separate accounts in the name of the Owner at the financial institution
designated by Owner with respect to the applicable Property.



6)
Pay all invoices directly from the Operating Account unless directed otherwise
by the Owner or by lender requirements.



7)
On or before the 25th day of each month, submit an invoice to the Owner
accompanied by a computation of the fees and expense reimbursements due to
Manager in accordance with this Agreement. Owner has the right to review the
invoice, and may obtain any supporting documentation from Manager. To the extent
that Owner believes the computation provided by Manager is inconsistent with the
computation permitted under this Agreement, Owner and Manager shall work
together in good faith to reach a computation of fees that is reasonably
agreeable to both parties.



8)
Without in any way limiting the foregoing, to the extent required by Owner’s
governing documents or applicable lender requirements, Manager will deposit
amounts relating to a Property in the respective Property’s Operating Account
within five (5) business days’ of receipt. Manager has no proprietary interest
in the Concentration Account or any Operating Account, or in any other account
authorized by this Agreement, and all sums collected by Manager relating to the
Properties and all sums placed in any accounts are the property of the Owner. To
the extent not yet deposited, all sums shall be held in trust by Manager for the
Owner.



c)
Subject to the terms of this Agreement relating to allocation of expenses, pay
fees, expenses and commissions of independent contractors that contract with
Manager in the management, operation, maintenance or repair of the Properties.
Manager will review all charges before payment to confirm accuracy and
agreement.



d)
Prepare and maintain routine and customary financial and business books and
records for Owner and the Properties and to employ and supervise outside
accountants to prepare income and other tax returns and specialty accounting
services for Owner and the Properties. The preparation of income and other tax
returns and the performance of such specialty accounting services shall be
performed by Manager or, as deemed necessary by Manager, be performed by third
party professionals and supervised by Manager at Owner’s expense. Manager will
use the accrual method of accounting in accordance with GAAP, with such policies
as are to be determined by management subject to Owner’s determination
(including without limitation, capitalization policies, depreciation and
amortization policies, and such other accounting policies as Owner may direct
from time to time).



e)
Maintain fixed asset accounting detail and related depreciation.



f)
Prepare and submit to Owner a proposed operating and capital budget, including
an itemized statement of the estimated revenues and expenses in reasonable
detail, which shall include, without limitation, reasonable detail as to
employee expenses (to be reimbursed to Leasing Manager) for the operation,
repair and maintenance of the Properties (the “Budget”) for the calendar year
immediately following each submission. Each Budget will be in the form approved
by the Owner. A draft Budget for each Property shall be submitted to Owner on or
prior to December 15 of the year preceding the January 1 of the year to which
the budget applies. Owner will have 21 days after receipt of the Budget within
which to approve or reject in writing the same, with any rejection accompanied
by a reasonably detailed explanation of the basis for the rejection. Manager
will then submit a revised draft Budget to Owner within 10 days after receipt of
any rejection. Owner has 10 days after receipt of the revised Budget to approve
or reject the same in writing, with any rejection accompanied by a reasonably
detailed explanation of the basis for the rejection. The foregoing process will
repeat with 10 days between receipt and revision, on Manager’s end, and receipt
and acceptance or rejection on Owner’s end, until each Budget has been approved.
If the parties cannot come to agreement on a Budget for a Property, then Manager
will operate the applicable Property on the Budget most recently approved by
Owner. To the extent any expenditure to be made by Manager exceeds the
applicable line item in the prior year’s Budget by 5% or more, the same shall
require Owner’s prior written consent, exclusive of uncontrollable expenditures
and emergencies (included by not limited to snow and ice removal, electricity,
insurance premiums and emergency items outside of the control of Manager).
Manager will provide supporting information reasonably requested by Owner in
connection with its review of any Budget submitted by Manager.



Manager will implement the Budget and use its commercially reasonable efforts to
ensure that the actual cost of operating the Properties does not exceed the
Budget. The Budget constitutes an authorization for Manager to expend necessary
monies to manage and operate the Properties in accordance with the Budget, but
subject to the provisions of this Agreement, until a subsequent Budget is
approved. The approval of non-recurring costs and capital improvements in the
Budget constitutes an authorization for Manager to collect bids for the
expenditure and to present a final recommendation to the Owner for expenditure
of monies to implement those items.


Without affecting any other limitation imposed by this Agreement and except as
may be provided to the contrary elsewhere in this Agreement, Manager will secure
the prior written approval of Owner before





--------------------------------------------------------------------------------





incurring any liability or obligation for any item in excess of $10,000 not
reflected on the approved Budget, except with respect to emergency items as
described in this subsection (G). If, however, another threshold with respect to
any matter is specified elsewhere in this Agreement or in a written directive or
authorization of Owner, then the threshold for that matter will be as set forth
in that directive. Manager will provide a report to Owner regarding any
emergency expenses or capital requirements as promptly as practicable following
the occurrence of the event giving rise to the expenses, specifying the
circumstances of the emergency situation or requirement.


g)
Confirm that Leasing Manager pays any wages, salaries, commissions and employee
benefits of all Property Personnel, including without limitation workers’
compensation insurance, social security taxes, unemployment insurances, other
taxes or levies now in force or hereafter imposed, any claims that may arise
under the employee health or worker’s compensation programs maintained by
Leasing Manager, employee-related overhead expenses and associated
administrative charges with respect to any such Property Personnel
(collectively, “Employee Benefits”), all of which are deemed an operating
expense of the Properties and which shall be in accordance with approved
Budgets. The number and classification of employees serving each Property shall
be determined by Manager, as appropriate for the proper operation of each
Property.



h)
Deliver to Owner, within 15 days after the end of each month during the term of
this Agreement, the monthly reporting package detailed on Exhibit A that relates
to the Properties and the immediately preceding calendar month or any portion
thereof. The reporting package will be made on an accrual basis and include all
transactions, whether or not reimbursable pursuant to the provisions of this
Agreement.



i)
Deliver to Owner, within 15 days after the end of each quarter during the term
of this Agreement, the quarterly reporting package detailed on Exhibit B that
relates to the Properties and the immediately preceding calendar quarter or any
portion thereof. The reporting package will be made on an accrual basis and
include all transactions, whether or not reimbursable pursuant to the provisions
of this Agreement.



j)
Deliver to Owner, within 30 days after the end of each calendar year during the
term of this Agreement, the annual reporting package detailed in Exhibit C that
relates to the Properties and the immediately preceding calendar year or any
portion thereof. The reporting package will be made on an accrual basis and
include all transactions, whether or not reimbursable pursuant to the provisions
of this Agreement.



k)
File real, personal and ad valorem (real or personal) property tax returns
required to be filed by Owner with respect to the Properties and pay all ad
valorem taxes and assessments out of the operating accountants of each of the
Properties. Manager will also use, on Owner’s behalf, the services of
independent tax consultants and attorneys to appeal or challenge real, personal
and ad valorem (real or personal) property taxes as identified by Manager, and
Manager will manage the appeals process on Owner’s behalf by supplying needed
information and making required payments out of the operating funds for each
Property or the separate funds of Owner.



l)
Cooperate with the REIT’s independent auditors with respect to the annual audit
of the REIT for the purpose of expressing an opinion on the financial statements
of the REIT (the “Annual REIT Audit”). In addition, the REIT shall have the
right to conduct an audit of Manager’s books and records solely with respect to
the fees and expense reimbursements relating to the services provided pursuant
to this Agreement (the “Fee Audit”). The REIT may conduct the Fee Audit by using
its own internal auditors or by employing independent auditors no more than once
per year. Costs associated with conducting such Fee Audits by internal or
independent auditors, and costs of the Annual REIT Audit, shall be borne by
REIT. If any Fee Audit conducted by or on behalf of REIT reveals a discrepancy
in excess of ten percent (10%), and greater than $10,000, for the aggregate fees
and expense reimbursements payable during the period under audit pursuant to the
Fee Audit, then Manager shall be responsible for the reasonable expenses of such
audit.



5.2.
For Operations and asset management (“Asset Management”), Manager will:



a)
Use commercially reasonable efforts to operate in accordance with the Budget
unless otherwise specifically approved in writing by Owner, or except in the
case of emergencies or uncontrollable expenses.

b)
Investigate, train, supervise and discharge the Property Personnel necessary to
maintain and operate the Properties, including without limitation property
managers having experience and education satisfactory to Owner. Property
Personnel are the agents or employees of Leasing Manager and not of Owner or
Manager, but Owner has the right to approve via the annual budget process the
compensation of Leasing Manager’s personnel for which Leasing Manager has the
right to be reimbursed under the Master Services Agreement. Owner has no right
to supervise or direct the Property Personnel. Manager will supervise and at
Owner’s expense retain independent contractors, subcontractors, and suppliers to
provide for the management, maintenance, repair and operation of the Properties
as well as security functions, to the extent services are not sufficiently
provided by Property Personnel, but in accordance with the Budget.

c)
Maintain during the term of this Agreement a bond or applicable insurance
covering Manager and all persons who handle, have access to or are responsible
for Owner’s monies, in an amount and form reasonably acceptable to the Owner.
Manager will provide the Owner with a certificate or other satisfactory
documentation evidencing the existence and terms of such bond(s) upon execution
of this Agreement.






--------------------------------------------------------------------------------





d)
If commercially reasonable within the geographic area in which a Property is
located, obtain not less than three (3) competing bids for, and contract with
and supervise onsite management of, contractors.



e)
Assist in coordinating the opening and closing of the businesses of tenants,
including insurance coverage and signage approval.



f)
Purchase necessary supplies and equipment required for the proper operation,
maintenance, repair and restoration of the Properties, in accordance with the
Budget.



g)
Cause to be made repairs, replacements, renovations and capital improvements on
the Properties, in accordance with the Budget.



h)
Contract and pay charges for utilities used in the operation of the Properties,
including without limitation water, electricity, gas, telephone and sewerage
services, unless a service is carried or covered under the tenant’s name.



i)
[Contract for and maintain policies of commercial general liability and bodily
injury and property damage insurance with respect to the Properties, with
companies and in form and substance acceptable to Owner].



j)
Conduct complete inspections of the Properties as is prudent to determine that
the same are in good order and repair, but no less frequently than once per
calendar quarter.



k)
Forward to Owner promptly upon receipt all notices of violation or other notices
from any governmental authority, and board of fire underwriters or any insurance
company, and make recommendations regarding compliance with the notices as are
appropriate given the circumstances.



l)
Maintain business-like relations with the tenants of the Properties and respond
promptly to tenant complaints in a prudent, businesslike manner. Manager shall
maintain a record of all written tenant complaints for no less than one year and
Manager’s response to complaints, which record shall be available for review by
Owner.



m)
Analyze all bills received for services, work and supplies in connection with
the maintaining and operating the Properties, pay all bills, and pay any other
amount payable in respect to the Properties. Manager will use reasonable
commercial efforts to pay all bills within the time required to obtain
discounts, if any. Manager will comply with any request from Owner to forward
certain bills to Owner promptly after receipt. Manager will ensure timely Form
1099 reporting to the IRS, with Form 1099’s filed under Manager’s name and
Manager’s taxpayer identification number (TIN), listing Manager as the “payer.”
Manager will provide Owner with a signed declaration indicating compliance with
Form 1099 reporting as part of the February reporting package. Penalties for
misfilings as a result of Manager’s negligence are not to be charged to the
property, but are payable by Manager.



5.3.
    For all property management items, Manager will take other actions and
perform other functions as Manager reasonably deems advisable for the efficient
and economic management, operation and maintenance of the Properties.



6.
Intentionally Omitted.



7.
Intentionally Omitted.



8.
    Duties of Manager- Other.    Manager will in all events comply with the
reasonable requests of Owner related to property management of the Improvements
to be made to the Properties. Owner will maintain sufficient funds in account(s)
so that Manager will have funds available to pay all obligations contemplated
under this Agreement when due. Under no circumstances does Manager have any
obligation to advance funds to or for the account of Owner.



8.1.
Ownership Agreements. Owner will obtain, review and provide to Manager correct
and legible copies of all agreements of limited partnership, joint venture
partnership agreements and operating agreements of Owner and its affiliates as
well as the articles of incorporation, bylaws, and if applicable, registration
statement on Form S-11 (no. 333-164313) of Owner, including all prospectus
supplements and post-effective amendments (collectively, the “Ownership
Agreements”). Owner will also provide Manager with correct and legible copies of
all mortgages on all Properties and inform Manager of any restrictions relating
to property use arising from mortgages or recorded declarations. Manager will
use reasonable care to avoid any act or omission which, in the performance of
its duties, in any way conflicts with the terms of the Ownership Agreements or
the mortgages in the absence of the express direction of the Owner, and Manager
shall promptly notify Owner if any conflict arises.



8.2.
Periodic Meetings. Manager or its personnel engaged or involved in the
management or operation of the Properties shall meet to discuss the historical
results of operations, to consider deviations from any budget, and to discuss
any other matters so requested by the Owner upon reasonable notice from Owner.



9.
    Compensation and Expense Reimbursement.



9.1.
For each Property for which Manager provides property management services, Owner
shall pay Manager a monthly management fee equal to four percent (4.0%) of the
Gross Receipts for that given month, payable from that month’s receipts, in each
case unless a different fee is described in the Property Addendum for that
Property.






--------------------------------------------------------------------------------





9.2.
Manager will pay other reimbursable expenses as Owner has approved and deems
advisable or necessary for the efficient and economic management of the
Properties through its Budget or as otherwise provided for in this Agreement
(e.g., for programs that exceed in scope that which Manager would normally
utilize for its own properties). Owner will reimburse Manager or Leasing
Manager, as applicable, for those expenses, which shall include to the extent
included in the applicable Budget, costs of (i) Property Personnel, including
wages, salaries, commissions and employee benefits, and supervision of the
Property Personnel, (ii) roving maintenance personnel to the extent needed at
the Properties from time to time, (iii) travel and entertainment, (iv) printing
and stationery, (v) advertising, (vi) signage, (vii) long distance phone calls,
(viii) electronic filing expenses, and (ix) other direct expenses. The costs of
Property Personnel shall be allocated to each Property by dividing the rentable
square feet at each Property by the aggregate rentable square feet of all of the
Properties for which each employee provides services and then multiplying the
resulting quotient by the individual cost of each employee, unless Owner and
Manager agree in writing to another basis for such allocation. The costs of
roving maintenance personnel will be charged to each Property at a reasonable
hourly or monthly rate pre-approved by Owner for the actual and reasonably
necessary services provided by such roving maintenance personnel at each
Property. Owner will reimburse Leasing Manager for employee benefits of Property
Personnel in an amount equal to 20% of the total compensation payable to each
employee. Employee benefits shall not be reconciled to the actual amounts
incurred by Owner for the employee benefits of each employee, such that Owner
will not be required to reimburse Leasing Manager any additional amounts to the
extent that the amounts reimbursed to Leasing Manager for employee benefits of
an employee is less than the actual amount of employee benefits paid by Leasing
Manager to such employee, and Leasing Manager is not required to reimburse Owner
to the extent the employee benefits paid by Leasing Manager to an employee are
less than the amount of employee benefits reimbursed by Owner to Leasing Manager
for such employee.



9.3.
For each Property for which Manager provides Additional Services as defined in
the Property Addendum, Manager is entitled to fees for the Additional Services
at market rates for the geographic area in which the applicable Property is
located, as may be specifically identified in the Property Addendum.



10.
Insurance.     





10.1.
Manager will cooperate with and provide reasonable access to the Properties to
representatives of insurance companies and insurance brokers with respect to
insurance which is in effect or for which application has been made. Manager
will use its good faith efforts in a commercially reasonable manner to comply
with all requirements of insurers.



10.2.
Manager will promptly investigate and report in detail to Owner and the
applicable insurance carriers all accidents, claims for damage relating to the
ownership, operation or maintenance of the Properties, and any damage or
destruction to the Properties and the estimated costs of repair. Manager will
prepare for approval by Owner all reports required by the applicable insurance
company in connection with any claim. Owner will reimburse Manager’s third party
costs in connection therewith. Such reports shall be given to Owner promptly and
any report not given within 10 days after the occurrence of any accident, claim,
damage or destruction shall be noted in the monthly reports delivered to Owner.



11.
    Liability of Manager.    Manager is not liable for any errors in judgment or
for mistakes of fact or of law or for anything which it may in good faith do or
refrain from doing, except in the case of gross negligence, fraud or willful
misconduct.



12.
    Indemnity.    Owner hereby indemnifies Manager and its managers, employees
and officers against and agrees to defend, protect, hold and save them free and
harmless from any liability or expenses (including reasonable attorney’s fees
and court costs) arising out of injuries or damages to persons or property by
reason of any cause relating to the Properties, except to the extent caused by
the gross negligence, fraud or willful misconduct by Manager and which is not
otherwise covered by insurance held by Owner. Owner will name Manager as an
“additional insured” or “co-insured” on any and all liability insurance policies
for the Properties. Manager hereby indemnifies Owner and its employees and
officers against and agrees to defend, protect, hold and save them free and
harmless from any liability or expenses (including reasonable attorney’s fees
and court costs) arising out of injuries or damages to persons or property by
reason of any cause relating to the Properties caused by the gross negligence,
fraud or willful misconduct of Manager, which is not otherwise covered by
insurance held by Owner.



13.
    Termination.    This Agreement may be terminated by either party upon thirty
(30) days’ written notice, in total or only with respect to any Property,
provided that termination will not affect any rights or obligations accrued to
either party prior to termination (subject to any offsetting claims for
damages), including, but not limited to payment of property management fees
earned to the date of termination. If this Agreement is terminated, then only
management fees with respect to any Properties that are subject to such
termination and that have accrued prior to the termination date will be due to
Manager. Notwithstanding anything to the contrary contained in this Agreement,
if either Owner or Manager defaults in performing any of its obligations under
this Agreement, or if there is any default by either Owner or Leasing Manager
under the Master Services Agreement, then the other party may terminate this
Agreement effective upon delivery of notice of default. The indemnification
obligations of the parties survive the expiration or termination of this
Agreement. Manager’s obligations under this Agreement for physical property
management may, at Owner’s election, terminate as to any particular Property
upon its sale, provided that Manager’s obligations for the performance of
accounting and other so-called “back office functions” shall terminate only at
such time as a final tax return with respect to the applicable Property has been
prepared and filed and such customary and ordinary information related to the
Property or Properties has been provided to Owner. Manager shall cooperate
subsequent to any termination of this Agreement as to a particular Property to
provide final property reconciliations and other reports as reasonably requested
by Owner, with the cost of services provided by Manager to be reimbursed by
Owner through the final date of service.



14.
    Manager’s Obligations After Termination.    Upon the termination of this
Agreement, Manager will have the following duties:








--------------------------------------------------------------------------------





14.1.
Manager will deliver to Owner, or its designee, all books and records (including
data files in magnetic or other similar storage media but specifically excluding
any licensed software) with respect to the Properties.



14.2.
Manager will transfer and assign to Owner, or its designee, or terminate upon
Owner’s direction, all service contracts (designated by Owner for transfer and
assignment) and personal property relating to or used in the operation and
maintenance of the Properties, except personal property paid for and owned by
Manager. Manager will also, for a period of sixty (60) days immediately
following the date of such termination (with respect to this entire Agreement or
any Property terminated as being subject to this Agreement), make itself
available to consult with and advise Owner, or its designee, regarding the
operation, maintenance and leasing of the Properties.



14.3.
Manager will render to Owner an accounting of all funds of Owner in its
possession and shall deliver to Owner a statement of management fees claimed to
be due Manager and shall cause funds of Owner held by Manager relating to the
Properties to be paid to Owner or their designees and shall assist in the
transferring of approved signatories on all Accounts.



14.4.
Manager shall provide accounting services and related services for so long as
required to wind-down the operation of the Owner entity which owned the
Property, included by not limited to preparing and filing tax returning and
corporate governance documentation for so long as required by governing
authorities. Owner shall reimburse Manager a reasonable fee for such post-sale
services determined by the allocation of Property Personnel providing such
services.



15.
No Obligation to Third Parties.    None of the obligations and duties of Manager
under the Agreement in any way creates any obligations of Manager to any third
party with the exception of Owner.



16.
Additional Services. The services contemplated under this Agreement are normal
and customary property management services. If Manager is required or requested
to perform additional services beyond the scope of this Agreement, then Owner
shall pay Manager fees for these additional services at market rates as mutually
agreed upon in advance by the parties.



17.
Manager’s Action on Tenant’s Default. If the reasonably expected costs are less
than a threshold to be agreed upon by Manager and Owner with respect to each
Property (or with respect to leases or contracts less than certain thresholds
with respect to each Property), then Manager has the right, in its own name or
in the name of Owner, to take any and all actions which Manager deems advisable
and which Owner has the right to take, in the event of any tenant's breach of
any covenant, provision or condition binding upon tenant under its lease with
Owner. Nothing in this paragraph shall be deemed to require Manager to institute
legal action against any tenant. If the reasonably expected costs exceed the
agreed upon thresholds, then Owner shall only be responsible for those costs if
it pre-approves such actions. In addition, if Owner desires to commence legal
action notwithstanding Manager’s recommendation to the contrary, then it shall
pay for all costs and reasonable attorneys' fees in connection with that action.



18.
Entire Agreement. This Agreement supersedes all agreements previously made
between the parties relating to its subject matter. There are no other
understandings or agreements between them.



19.
Assignment; Binding Effect. Manager may delegate partially or in full its duties
and rights under this Agreement to any wholly owned subsidiary. Any other
partial or full delegation or assignment of its duties and rights under this
Agreement may be made only with the prior written consent of Owner. Except as
provided in the immediately preceding sentence, this Agreement is binding upon
and inures to the benefit of the parties and their respective successors and
assigns.



20.
Amendments. This Agreement may be amended only by an instrument in writing
signed by the party against whom enforcement of the amendment is sought.



21.
Other Business. Nothing contained in this Agreement prevents Manager from
engaging in other activities or business ventures, whether or not the other
activities or ventures are in competition with Owner or the business of Owner,
including, without limitation, property management activities for other parties
(including other Real Estate Investment Trusts) and providing services to other
programs advised, sponsored or organized by Manager or its affiliates or third
parties. This Agreement does not limit or restrict the right of any director,
officer, employee, or stockholder of Manager or its affiliates to engage in any
other business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association. Manager may, with respect
to any investment in which the Owner is a participant, also render advice and
service to each and every other participant. Manager will report to Owner the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, which creates or could create a conflict of interest between
Manager’s obligations to Owner and its obligations to or its interest in any
other partnership, corporation, firm, individual, trust or association.



22.
Notices. All notices under this Agreement shall be in writing and delivered
personally or mailed by national overnight courier or certified mail, postage
prepaid, addressed to the parties at their last known addresses. All notices
shall be in writing and, except when receipt is required to start the running of
a period of time, are deemed given when delivered in person or first business
day after deposit with a national overnight courier with confirmation of
overnight delivery, or on the fifth day after its mailing by registered or
certified United States mail, postage prepaid and return receipt requested, at
the addresses set forth after the parties’ respect names below or at any
different addresses as either party has advised the other party in writing.








--------------------------------------------------------------------------------





MANAGER:










With a copy to:


PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.
11501 Northlake Drive
Cincinnati, OH 45249
Attention: Vice-President




PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.
11501 Northlake Drive
Cincinnati, OH 45249
Attention: Legal Department


OWNER:








With a copy to:
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP II, L.P.
11501 Northlake Drive
Cincinnati, OH 45249
Attention: Chief Operating Officer


PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP II, L.P.
222 South Main Street, Suite 1730
Salt Lake City, Utah 84101
Attention: General Counsel



23.
Non-Waiver. No delay or failure by either party to exercise any right under this
Agreement, and no partial or single exercise of that right, will constitute a
waiver of that or any other right, unless otherwise provided in this Agreement.



24.
Headings.    Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.



25.
Severability. If any term, covenant or condition of this Agreement or its
application to any person or circumstance is held invalid or unenforceable to
any extent, then the remainder of this Agreement, or the application of that
term, covenant or condition to persons or circumstances other than those to
which it is held to be invalid or unenforceable, will not be affected. Each
term, covenant or condition of this Agreement is valid and shall be enforced to
the fullest extent permitted by law.



26.
Governing Law.    This Agreement will be construed in accordance with and
governed by the laws of the State of Ohio. Any action to enforce this Agreement
or an action for a breach of this Agreement will be maintained in a binding
arbitration proceeding before the American Arbitration Association in
Cincinnati, Ohio.



27.
Counterpart. This Agreement may be executed in two or more counterparts, each of
which is deemed an original but all of which together constitute one and the
same instrument.



28.
Cross-Default. If any default occurs under the Master Services Agreement and
results in a termination of the Master Services Agreement or if the Master
Services Agreement is otherwise terminated, this Agreement shall also terminate
unless otherwise agreed by the parties.



Signatures on next page.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




OWNER:


PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP II, L.P.,
a Delaware limited partnership




By:     /s/ Joe Schlosser
Name:    Joe Schlosser
Title:    Vice President










MANAGER:


PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.,
a Delaware limited partnership






By:    /s/ Robert F. Myers
Name:    Robert F. Myers
Title:    Vice President
                        







--------------------------------------------------------------------------------





EXHIBIT A


MONTHLY REPORTING PACKAGE


For the current month and year to date, statements presenting, on a comparative
basis, actual to budget (and/or forecast or other projections), including
variance explanations for material variances:
 
•
Executive Summary (operations, capital, tenant/market issues, other)

•
Balance Sheet

•
Income Statement

•
Aged Receivables and Delinquencies Report

•
Rent Rolls (as requested in writing by Owner)

•
Month to date and year to date variance report with explanations (budget to
actual and actual to previous year actual)

•
List of any material accrual adjustment that may have been missed on the last
business day of each month

•
Consolidated Financial Statements

•
Reforecast operating projections and cash flow

•
Any additional reports that Owner shall reasonably request






--------------------------------------------------------------------------------





EXHIBIT B


QUARTERLY REPORTING PACKAGE




•
All items in the monthly reporting package.



•
Quarter to date variance reports with explanations compared to budget and same
period prior year.



•
Copy of cash receipts ledger entries for such period, if requested.



•
The originals (or copies, as Owner may request) of all contracts entered into by
Manager on behalf of Owner during such period, if requested.



•
Consolidated financial statements.



•
Such other reports as may be required by Owner.






--------------------------------------------------------------------------------





EXHIBIT C


ANNUAL REPORTING PACKAGE


•All items in the quarterly reporting package which shall include annual
operating statements and a list of variances and explanations of material
variances (budget to actual and actual to previous year actual).


•All information required for tax filings, as determined by Owner.


•Certifications of assessment, testing and compliance with internal controls.
Any other reports reasonably requested by Owner.





--------------------------------------------------------------------------------





Form of Property Addendum
Original Agreement Date: ____________________
 
PROPERTY DESCRIPTION:


Property Name:
 
Street Address:
 
City, State, Zip Code:
 
County:
 
Owner Name:
 
Owner Tax ID#:
 
Tax Parcel ID #:
 



SERVICES TO BE PROVIDED:


Property Management Services as specified in this Agreement with:


No changes


_____    Changes as follows: ________________________________________________
_________________________________________________________________
_________________________________________________________________
Threshold pursuant to Section 16: Total expenses per matter not to exceed $2,500
without consent of Owner            _________________________
_________________________________________________________________
_________________________________________________________________


Property Management Fees:
Property Management Fee: 4.0% of Gross Receipts, as specified in Section 9.1.
















--------------------------------------------------------------------------------





ADDENDUM TO MASTER PROPERTY MANAGEMENT AGREEMENT
Between Phillips Edison Grocery Center Operating Partnership II, L.P. (“Owner”),
and Phillips Edison Grocery Center Operating Partnership I, L.P. (“Manager”)
dated ___________________, 2017 (the “Agreement”)
 
PROPERTY DESCRIPTION:


Property Name:
«Name»
Street Address:
«Address»
City, State, Zip Code:
«City», «State» «Zip»
County:
«County»
Property Owner Name:
«Owner»



SERVICES TO BE PROVIDED:


Property Management Services as specified in this Agreement with:


X     No changes


_____    Changes as follows: ________________________________________________
_________________________________________________________________
_________________________________________________________________
_____    Threshold pursuant to Section 16: Total expenses per matter not to
exceed $2,500             without consent of
Owner            _________________________
_________________________________________________________________
_________________________________________________________________


Property Management Fees:
X
Property Management Fee: 4.0% of Gross Receipts, as specified in Section 9.1 of
the Agreement.










